Citation Nr: 1538314	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  06-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent prior to January 5, 2006, for lumbar spondylosis, degenerative disc disease at L4-L5 and L5-S1, and first-degree spondylolisthesis of L5.
 
2.  Entitlement to a rating greater than 10 percent for right lower extremity radiculopathy. 

3.  Entitlement to a rating greater than 10 percent for left lower extremity radiculopathy for the period prior to July 10, 2014; entitlement to a rating greater than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1980 and from May 1987 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) was granted in a March 2015 rating decision, effective July 10, 2014.  

In pertinent part, a December 2012 Board decision granted a 10 percent rating for the Veteran's lumbar spine disability prior to January 5, 2006.  The December 2012 Board decision also granted separate 10 percent ratings for associated right and left lower extremity radiculopathy.  The separate 10 percent ratings for radiculopathy were assigned by the Board in the first instance.  Subject to the parties' agreement in the January 2014 Joint Motion for Remand (JMR), these issues were remanded to the Board.  

The Board denied entitlement to higher ratings for all three disabilities in May 2014.  These issues were again remanded to the Board in a June 2015 JMR.  

A March 2015 rating decision granted service connection for left lower extremity radiculopathy and assigned a 20 percent disability evaluation, effective July 10, 2014.  The rating was based on examination findings conducted in conjunction with a separate disability claim that is not currently before the Board.  Because the Board's December 2012 decision has never been finalized due to multiple appeals to the Court, the RO apparently never received notice that the Board had already granted service connection for left and right lower extremity radiculopathy.  As a result, those ratings were never enacted and the Veteran has not yet received the benefits granted to him by the December 2012 Board decision.  

The issues of entitlement to higher ratings for right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to January 5, 2006, the Veteran's lumbar spine disability was manifested by arthritis, flexion limited to 90 degrees, total lumbar range of motion to 240 degrees, and muscle spasms not resulting in abnormal gait or spinal contour, but not by incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for greater than a 10 percent rating for the Veteran's lumbar spine disability, prior to January 5, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The August 2004, and January 2006 VA examinations are adequate for rating purposes.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Legal Criteria: Initial Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Initial Rating for the Lumbar Spine Disability

Prior to January 5, 2006, a 10 percent rating is in effect for the Veteran's lumbar spine disability.  This rating was assigned by the December 2012 Board decision under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, based on X-ray evidence of arthritis under Diagnostic Code 5003.  A 40 percent rating is in effect beginning January 5, 2006, but the Joint Motion did not direct the Board to readjudicate that stage of the appeal.

The Veteran's disability also must be considered under Diagnostic Code 5242, which contemplates lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id. 

The evidence of record does not support greater than a 10 percent rating for lumbosacral strain, prior to January 5, 2006.  At the August 2004 VA examination, flexion was to 90 degrees and total range of motion was to 240 degrees; the examiner noted that there was no evidence of ankylosis.  The August 2004 VA examiner also noted that muscle spasm was not present; although a June 2005 private treatment record noted the presence of paraspinal muscle spasm, that clinician did not indicate that the spasm resulted in abnormal gait or abnormal spinal contour.  For these reasons, a schedular rating greater than 10 percent is not warranted prior to January 5, 2006.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Separate ratings are in effect for right lower extremity and left lower extremity radiculopathy as related to the Veteran's lumbar spine disability.  However, the evidence of record does not support a separate rating for associated neurological abnormalities other than radiculopathy, as the record does not establish erectile, bladder, or bowel dysfunction that is related to the Veteran's lumbar spine disability, as those conditions are not documented in the evidence of record dated during that stage of the appeal period. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The evidence of record does not establish that the Veteran's lumbar spine disability results in a level of functional loss beyond that contemplated by the assigned rating for this stage of the appeal period.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  The Veteran reported high levels of pain at certain VA outpatient visits, to include pain rated 9/10 at an April 2005 visit, rated 10/10 at a June 2005 visit, and rated 9/10 at a September 2005 visit.  Notably, the June 2005 nursing note states that the Veteran was not able to stand up straight.  The September 2005 record shows that back pain interferes with sleep, activities of daily living, normal work, enjoyment of life, relations with others, and walking.  However, the evidence as a whole does not establish that this pain resulted in functional loss.  At the August 2004 VA examination, the Veteran reported constant back pain that he rated 8/10, but at the same time, noted that he could function with medication, and that his condition did not cause incapacitation or other functional impairment.  Further, at a May 2006 private office visit, the Veteran reported having "virtually no pain."  While acknowledging the Veteran's competent and credible reports of pain, the Board notes that such pain and interference with daily activities is already contemplated by his 10 percent disability evaluation.  The record does not reflect that the Veteran's back pain resulted in functional loss.  Accordingly, greater than a 10 percent rating is not warranted prior to January 5, 2006, on the basis of functional loss.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, the record does not reflect a diagnosis of intervertebral disc syndrome during this stage of the appeal period.  The August 2004 VA examiner noted that there were no signs of intervertebral disc syndrome; the private treatment records dated between 2004 and 2008 and the VA treatment records dated between 2005 and 2006 also do not reflect such a diagnosis.  Accordingly, greater than a 10 percent rating prior to January 5, 2006 is not warranted under the Formula for Rating Intervertebral Disc Syndrome.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings.  Considering the lay and medical evidence, the Veteran's lumbar spine disability has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for lumbar spondylosis, degenerative disc disease at L4-L5 and L5-S1, and first-degree spondylolisthesis of L5, for the period prior to January 5, 2006 is denied.


REMAND

As noted in the Introduction, the December 2012 Board decision granted separate 10 percent ratings for the left and right lower extremity radiculopathy, assigning the ratings in the first instance.  The ratings were never enacted by the RO, which instead granted service connection for lower extremity radiculopathy of the left side only, evaluated as 20 percent disabling.  Given the discrepancies between the ratings and effective dates assigned by the Board and the RO, the Board finds that the matters must be remanded for a retrospective opinion, to assist in determining the nature and severity of the left and right lower extremity radiculopathy for the entire period on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate his increased rating claims for lower extremity radiculopathy.

2.  Then, arrange for the Veteran to undergo a VA nerve conditions examination.  The examiner should review the claims file and conduct an in-person examination of the Veteran, and provide a retrospective medical opinion. 

The examiner is asked to assess the nature and severity of the Veteran's right and left lower extremity radiculopathy for the entire period on appeal, from October 1, 2004 until the present.

The examiner is asked to discuss the January 2006 VA examination, in which the Veteran complained of pain radiating to the sides and down the right leg; the February 2008 VA examination, which found that the Veteran had a sensory deficit of the left lateral thigh which was attributed to the sciatic nerve; the April 2010 VA examination, which showed that the Veteran had a deficit to light touch on the right lower extremity; and the December 2014 VA thoracolumbar spine examination.

The examiner is asked to specifically discuss the rating criteria for radiculopathy, and explain in detail how the Veteran's symptoms compare to those contemplated by the rating criteria.  

Under Diagnostic Code 8520, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, and severe incomplete paralysis is rated as 30 percent disabling.  38 C.F.R. § 4.124a.  Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

3.  Thereafter, readjudicate the issues on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


